Citation Nr: 1411612	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-19 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 60 percent for residuals of a shell fragment wound of the left thigh, Muscle Group XV, with degenerative joint disease of the knee status post total knee replacement.

3.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial disability rating in excess of 10 percent for scars of the left thigh and left knee, status post shell fragment wound and total knee replacement.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to December 1968.  He served in the Republic of Vietnam from November 1967 to April 1968, and his decorations include the Purple Heart Medal and a Presidential Unit Citation.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for residuals of a shell fragment wound of the left thigh, Muscle Group XV, with degenerative joint disease of the knee status post total knee replacement, and assigned a 60 percent rating; granted service connection for PTSD, and assigned a 50 percent rating; granted service connection for scars of the left thigh and left knee, status post shell fragment wound and total knee replacement, and assigned a 10 percent rating-all effective as of the May 28, 2010 date of claim for service connection-and denied service connection for bilateral hearing loss.

The issues of (1) entitlement to service connection for bilateral hearing loss; (2) entitlement to an initial disability rating in excess of 60 percent for residuals of a shell fragment wound of the left thigh, Muscle Group XV, with degenerative joint disease of the knee status post total knee replacement; and (3) entitlement to an initial disability rating in excess of 10 percent for scars of the left thigh and left knee, status post shell fragment wound and total knee replacement are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's PTSD symptoms result in functional limitation most closely approximating occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has met its duty to notify for this claim.  Service connection for PTSD was granted in a June 2011 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional notice under the Veterans Claims Assistance Act of 2000 (VCAA) is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment and personnel records, and records of his post-service VA treatment.

VA obtained a medical opinion from a VA examiner regarding the Veteran's service-connected PTSD in April 2011.  The opinion report is adequate because the examiner based his opinions upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed, and supported his conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, the VA examiner fully described the functional effects caused by the Veteran's PTSD.

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.




Initial Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the appellant.  38 C.F.R. § 4.3.  The appellant is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).

The record shows that the Veteran first sought service connection for his PTSD on May 28, 2010.  The RO issued a rating decision in June 2011 that granted the Veteran's claim for service connection for PTSD and assigned a 50 percent rating as of the date of claim.  The Veteran filed a timely Notice of Disagreement in August 2011, and the RO issued a Statement of the Case in May 2012.  The Veteran filed a timely Substantive Appeal in July 2012.

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Following a review of the evidence of record, the Board finds that an initial rating in excess of 50 percent for PTSD is not warranted.  In reaching this decision, the Board has reviewed the evidence of record, to include VA treatment and examination reports, and the Veteran's statements.

The Veteran contends that a higher initial rating for PTSD is warranted.  In his May 2010 claim, the Veteran reported that his PTSD symptoms result in depression, isolation, concealed emotions, strained family relationships, anger, road rage, and hopelessness.  In his July 2012 substantive appeal, he reported that his PTSD is characterized by feelings of "deep guilt, remorse, and shame because I survived" and was removed from the battlefield following the shell fragment wound sustained from enemy fire which led to his service-connected disorders and his Purple Heart Medal.  He further reported in his substantive appeal that his PTSD symptoms result in difficulty in maintaining relationships, separation from his wife and estrangement from his oldest and youngest daughters, withdrawn temperament, fear of running out of money, and difficulty making decisions and commitments.

In a May 2010 letter, the Veteran's treating VA clinician diagnosed him with PTSD and reported that his symptoms include intrusive thoughts, depression, anxiety, hopelessness, and anger, as well as ineffective interpersonal relationships-including with his wife.

At the Veteran's April 2011 VA examination, the examiner found that the Veteran had adequate hygiene and no mania, pressured speech, suicidal ideation, or homicidal ideation.  The Veteran reported being separated from his spouse for the third time, and having difficulty sleeping (at most 6 hours per night), difficulty dealing with stress, few close friends, intrusive thoughts, flashbacks, hypervigilance, anxiety, depression, and difficulty with social relationships (particularly with women).  The Veteran also reported having gotten into fights at bars and with Vietnam protestors, but not currently.   The examiner diagnosed the Veteran with PTSD, and assigned a GAF score of 50.

Based on the evidence of record described above, the Board finds that the Veteran's PTSD does not result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.

The Board notes that the evidence of record reflects that the Veteran has deficiencies in family relations, and difficulty in adapting to stressful circumstances. The Veteran also has additional symptomatology which includes depression, isolation, concealed emotions, strained family relationships, anger, road rage, hopelessness, deep guilt, remorse, shame, difficulty in maintaining relationships, separation from his wife and estrangement from his oldest and youngest daughters, withdrawn temperament, fear of running out of money, difficulty making decisions and commitments, difficulty sleeping, difficulty dealing with stress, few close friends, intrusive thoughts, flashbacks, hypervigilance, and anxiety including an anxious mood.  See Mauerhan, 16 Vet. App. 436 (2002).  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency as to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment, because although there are deficiencies in family relations and mood, there are significantly less serious difficulties, if any, in judgment, work, or thinking as shown by the medical evidence, especially the April 2011 VA examination.

Additionally, the Board notes that the Veteran was assigned a GAF score of 50 in April 2011.  As noted above, a GAF score of 50 reflects serious symptoms, which are reflected in his 50 percent rating.

Therefore, the Board finds that the Veteran's PTSD does not more nearly approximate a rating in excess of 50 percent.  The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been essentially stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, even if the rating criteria were found inadequate to describe the severity and symptoms of the Veteran's PTSD, the Board further finds that this case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Specifically, the Veteran has not reported hospitalization due to his PTSD, and, as the April 2011 VA examiner explained, the Veteran remains gainfully employed, albeit with difficulty working with other people.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board finds that the most probative evidence-here, the April 2011 VA examiner's report-shows that the Veteran is gainfully employed.  Furthermore, the Veteran has not asserted that his PTSD renders him unemployable.  Thus, TDIU is not raised by the record.

In summary, the Board finds that the Veteran's PTSD symptoms result in no more than occupational and social impairment with reduced reliability and productivity.  Accordingly, the Board concludes that reasonable doubt does not apply, and the criteria for a rating in excess of 50 percent for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411.


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD is denied.


REMAND

Service Connection for Bilateral Hearing Loss

With respect to the Veteran's claim for service connection for bilateral hearing loss, the Board observes that the May 2011 VA examination is inadequate because the examiner based her negative nexus opinion in part on a finding that the service treatment records include "no record of complaint of hearing loss [in service, which would be]...common for acoustic trauma.  In addition, the veteran self reported no temporary/sudden hearing changes during military service."
Where, as here, the Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability that resulted during service from the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, there must be the evidence of a current disability and a causal relationship between the current disability and the in-service combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran reported in his May 2010 claim that his hearing loss began in 1968, and he wrote in his July 2012 substantive appeal that:

[M]y hearing loss was...due to the concussion I received when a shell exploded on my position during Operation Pegasus in combat operations and knocked me unconscious.  Other contributing factors are the continuous bombardment and explosions at both Con Thien and Khe Sahn.  My hearing loss is a direct result of combat operations.

Significantly, the shell fragment explosion has been verified, and is the basis for the Veteran's other service-connected disabilities, as well as his Purple Heart Medal.

Consequently, the Veteran should be afforded a new VA examination.  The examiner should assume that the acoustic traumas in service occurred, and that bilateral hearing loss resulted during service from the in-service combat injury.  Reeves, 682 F.3d at 998-99 (Fed. Cir. 2012).  The question for the examiner is whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related to the bilateral hearing loss that he experienced during service.  Furthermore, if the examiner attributes the Veteran's current hearing loss exclusively to his post-service acoustic trauma, including doing excavation, then he or she should explain the basis for the conclusion that the in-service traumatic hearing loss was alleviated before the post-service acoustic trauma occurred.

An Initial Disability Rating in Excess of 60 percent for Residuals of a Shell Fragment Wound of the Left Thigh, Muscle Group XV, with Degenerative Joint Disease of the Knee status post Total Knee Replacement, and an Initial Disability Rating in Excess of 10 percent for Scars of the Left Thigh and Left Knee

With respect to the Veteran's claim for higher initial ratings for his residuals of a shell fragment wound of the left thigh, Muscle Group XV, remand is warranted because the Veteran reported in his July 2012 substantive appeal that his doctor at the Grand Rapids, Michigan Veterans Center informed him that he needs another knee replacement, and that the replacement surgery is imminent.  The most recent VA treatment records available are dated August 2010, and his most recent pertinent VA examination report is dated April 2011.  As the evidence indicates that the disability may have increased in severity since the last examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his shell fragment wound left thigh Muscle Group XV disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

A remand of the issue of entitlement to an initial disability rating in excess of 10 percent for scars of the left thigh and left knee is warranted because, in light of the imminent surgery, it is inextricably intertwined with the issue of entitlement to an increased rating for residuals of a shell fragment wound of the left thigh, Muscle Group XV.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Medical Center in Battle Creek, Michigan, and all associated outpatient clinics including the Vet Center in Grand Rapids, Michigan, dated from March 2011 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  After obtaining the records described above, schedule the Veteran for a VA examination to determine the etiology of his bilateral hearing loss.  The claims file should be made available for review of the Veteran's pertinent medical history.

The examiner should assume that the acoustic traumas in service occurred

The question for the examiner is whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss is related to service, including the bilateral hearing loss that he experienced during service.

In reaching an opinion, the medical evaluator should consider the Veteran's lay statements and the May 2011 VA audio examination report.

The examiner should not base a negative opinion solely on the absence of hearing loss in service or at discharge, but should instead address whether the Veteran's current hearing loss is related to service.

A complete rationale must be provided for any opinion offered.
3.  After obtaining the records described above, schedule the Veteran for a VA examination to ascertain the level of impairment caused by his service-connected shell fragment wound left thigh Muscle Group XV disability, and scars of the left thigh and knee.  The claims file should be made available for review of the Veteran's pertinent medical history.

The examiner should make findings regarding the symptoms of the Veteran's shell fragment wound left thigh Muscle Group XV disability and left thigh and knee scars, and their severity.

To the extent possible, the examiner should provide an opinion concerning the impact of the service-connected shell fragment wound left thigh Muscle Group XV disability and left thigh and knee scars on the Veteran's ability to work, and on his activities of daily living and should describe the effects of the Veteran's injury in terms of the rating schedule.  A complete rationale for all opinions expressed must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


